          Case 19-31268 Document 28 Filed in TXSB on 03/11/19 Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

IN RE:                                             §
                                                   §
ARSHAM METAL INDUSTRIES, INC.,                     §                           CASE NO. 19-31268
                                                   §                              (Chapter 11)
                  Debtor                           §

                NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE
                 9010(b) COMBINED WITH REQUEST FOR ALL COPIES
                    PURSUANT TO BANKRUPTCY RULE 2002(a), (b)
              AND PLEADINGS PURSUANT TO BANKRUPTCY RULE 3017(A)

         CommunityBank of Texas, N.A., hereby requests that all notices given or required to be

given in this case and in any cases consolidated herewith, and all papers served or required to be

served in this case and in any cases consolidated herewith, be given to and served upon its attorney-

of-record:

                                            Michael J. Smith
                                Chernosky, Smith, Ressling & Smith, PLLC
                                       4646 Wild Indigo, Suite 110
                                         Houston, Texas 77027
                                       Telephone: (713) 800-8608
                                       Facsimile: (713) 800-8617
                                      Email: msmith@csrslaw.com

         This request for notices encompasses all notices, copies and pleadings, including, without

limitation, to those referred to in Bankruptcy Rules 2002 or 9007, and notices of any orders, motions,

demands, complaints, petitions, pleadings or requests, applications, and any other documents brought

before this Court in this case, whether formal or informal, written or oral, or transmitted or conveyed

by mail, delivery, telephone, telegraph, telex or otherwise which affect or seek to affect the above

case.


[K:\Wpmain\12016\57517\Bankruptcy\NOA.wpd]
                                                   1
          Case 19-31268 Document 28 Filed in TXSB on 03/11/19 Page 2 of 3



         Respectfully submitted this 11th day of March, 2019.

                                             CHERNOSKY, SMITH, RESSLING & SMITH, PLLC

                                             /s/ Michael J. Smith
                                             Michael J. Smith
                                             TBA No. 18650880
                                             4646 Wild Indigo, Suite 110
                                             Houston, Texas 77027
                                             Telephone:      (713) 800-8608
                                             Facsimile:      (713) 800-8617
                                             Email: msmith@csrslaw.com
                                             Attorneys for CommunityBank of Texas, N.A.




[K:\Wpmain\12016\57517\Bankruptcy\NOA.wpd]
                                                      2
          Case 19-31268 Document 28 Filed in TXSB on 03/11/19 Page 3 of 3



                                       CERTIFICATE OF SERVICE

       I, Michael J. Smith, hereby certify that a true and correct copy of the foregoing Notice of
Appearance Under Bankruptcy Rule 9010(b) Combined with Request for all Copies Pursuant to
Bankruptcy Rule 2002(a), (b) and Pleadings Pursuant to Bankruptcy Rule 3017(a)has been served
upon the parties listed below by first class mail, postage prepaid, on the 11th day of March, 2019.

DEBTOR:                                              CHAPTER 11 TRUSTEE:
Arsham Metal Industries, Inc.                        Mr. Hector Duran
11280 Charles Road                                   Office of U.S. Trustee
Houston, TX 77041                                    515 Rusk Street, Suite 3516
Via 1st Class U.S. Mail                              Houston, TX 77002
                                                     Telephone: (713) 718-4650
DEBTOR'S COUNSEL:                                    Email: hector.duran.jr@usdoj.gov
Vianey Garza                                         Via Electronic Notice
Hoover Slovacek, LLP
Galleria Tower II                                    U.S. TRUSTEE:
5051 Westheimer, Suite 1200                          U.S. Trustee
Houston, TX 77056                                    Bob Casey Federal Building
Telephone: 713-977-8686                              515 Rusk, 3rd Floor, Suite 3516
Facsimile: 713-977-5395                              Houston, Texas 77002
Email: garza@hooverslovacek.com                      Via Electronic Notice
Via Electronic Notice

Melissa Anne Haselden
Hoover Slovacek, LLP
Galleria Tower II
5051 Westheimer, Suite 1200
Houston, TX 77056
Telephone: 713-977-8686
Facsimile: 713-977-5395
Email: haselden@hooverslovacek.com
Via Electronic Notice

                                               /s/ Michael J. Smith
                                               MICHAEL J. SMITH




[K:\Wpmain\12016\57517\Bankruptcy\NOA.wpd]
                                                 3
